                                           Case 5:19-cv-00709-PA-MRW Document 1 Filed 04/18/19 Page 1 of 10 Page ID #:1


                                            HYDE & SWIGART, APC
                                       1
                                            Joshua B. Swigart, Esq. (SBN: 225557)
                                       2    josh@westcoastlitigation.com
                                            2221 Camino Del Rio South, Suite 101
                                       3
                                            San Diego, CA 92108-3609
                                       4    Telephone: (619) 233-7770
                                            Fax: (619) 297-1022
                                       5
                                       6    LAW OFFICE OF DANIEL G. SHAY
                                            Daniel G. Shay, Esq. (SBN: 250548)
                                       7
                                            danielshay@tcpafdcpa.com
                                       8    409 Camino Del Rio South, Suite 101B
                                            San Diego, CA 92108
                                       9
                                            Telephone: (619) 222-7429
                                      10    Fax: (866) 431-3292
                                      11
                                            Attorneys for Plaintiff
                                      12    Keisha Newsom
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14                    UNITED STATES DISTRICT COURT
                                      15           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

                                      16
                                              KEISHA NEWSOM,                           Case No: 5:19-cv-709
                                      17      Individually and on behalf
                                      18      of others similarly situated,            CLASS ACTION
                                      19                                               COMPLAINT FOR DAMAGES
                                      20                   Plaintiff,                  AND INJUNCTIVE RELIEF
                                                                                       FOR VIOLATION OF THE
                                      21      v.                                       FAIR CREDIT REPORTING
                                      22                                               ACT, 15 U.S.C. § 1681, ET SEQ.
                                      23      WELLS FARGO & COMPANY,
                                      24                                               JURY TRIAL DEMANDED
                                      25                         Defendant.

                                      26
                                      27
                                      28

                                            CLASS ACTION COMPLAINT            PAGE 1         NEWSOM V. WELLS FARGO COMPANY
                                           Case 5:19-cv-00709-PA-MRW Document 1 Filed 04/18/19 Page 2 of 10 Page ID #:2


                                                                                INTRODUCTION
                                       1
                                       2    1.   The United States Congress has also found the banking system is dependent
                                       3          upon fair and accurate credit reporting. Inaccurate credit reports directly
                                       4          impair the efficiency of the banking system, and unfair credit reporting
                                       5          methods undermine the public confidence, which is essential to the
                                       6          continued functioning of the banking system. Congress enacted the Fair
                                       7          Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to insure fair and
                                       8          accurate reporting, promote efficiency in the banking system, and protect
                                       9          consumer privacy.      The FCRA seeks that consumer reporting agencies
                                      10          exercise their grave responsibilities with fairness, impartiality, and a respect
                                      11          for the consumer’s right to privacy because consumer reporting agencies
                                      12          have assumed such a vital role in assembling and evaluating consumer credit
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13          and other information on consumers. The FCRA also imposes duties on the
      HYDE & SWIGART, APC




                                                  sources that provide credit information to credit reporting agencies, called
        SAN DIEGO, CA 92108




                                      14
                                      15         “furnishers.”
                                            2.   Keisha Newsom (“Plaintiff”), through her attorneys, brings this class action
                                      16
                                                  complaint for damages and to enjoin the deceptive business practices of
                                      17
                                                  Wells Fargo Company (“Defendant”).
                                      18
                                            3.   Specifically, Plaintiff brings this complaint, through her attorneys, for
                                      19
                                                  damages arising out of Defendant’s systematic unauthorized credit
                                      20
                                                  inquiries.
                                      21
                                            4.   Plaintiff makes these allegations on information and belief, with the
                                      22
                                                 exception of those allegations that pertain to a Plaintiff, or to Plaintiff’s
                                      23
                                      24         counsel, which Plaintiff alleges on personal knowledge.

                                      25    5.   While many violations are described below with specificity, this Complaint

                                      26          alleges violations of the statutes cited in their entirety.

                                      27    6.   Unless otherwise stated, all the conduct engaged in by Defendant took place

                                      28          in the State of California.

                                            CLASS ACTION COMPLAINT              PAGE 2              NEWSOM V. WELLS FARGO COMPANY
                                           Case 5:19-cv-00709-PA-MRW Document 1 Filed 04/18/19 Page 3 of 10 Page ID #:3


                                            7.   Any violations by Defendant were knowing, willful, and intentional, and
                                       1
                                                  Defendant did not maintain procedures reasonably adapted to avoid any
                                       2
                                                  such violations.
                                       3
                                            8.   Unless otherwise indicated, the use of Defendant’s name in this Complaint
                                       4
                                                 includes all agents, employees, officers, members, directors, heirs,
                                       5
                                                 successors, assigns, principals, trustees, sureties, subrogees, representatives,
                                       6
                                                 and insurers of Defendant.
                                       7
                                            9.   Plaintiff is informed and believes, and thereon alleges, that Defendant
                                       8
                                                 acquired Plaintiff’s credit information through an unauthorized inquiry of
                                       9
                                      10         Plaintiff’s “consumer report[s]” as that term is defined by 15 U.S.C.

                                      11         1681a(d)(1).

                                      12                                   JURISDICTION & VENUE
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13    10. Jurisdiction of this Court is proper pursuant to 28 U.S.C. § 1331.
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14    11. This action arises out of Defendant’s violations of the Fair Credit Reporting
                                      15         Act, 15 U.S.C. §§ 1681 et seq. (“FCRA”).
                                      16    12. Because Defendant is authorized to and regularly conducts business in the
                                      17         State of California, personal jurisdiction is established.
                                      18    13. Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons: (i) at
                                      19         the time of the incident, Plaintiff resided in the City and County of Riverside,
                                      20         State of California which is within this judicial district; (ii) the conduct
                                      21         complained of herein occurred within this judicial district; and (iii)
                                      22         Defendant conducted business within this judicial district at all times
                                      23         relevant.
                                      24                                     PARTIES & VENUE
                                      25
                                            14. Plaintiff is a natural person who resided in the City and County of Riverside,
                                      26
                                                 State of California, whose credit report(s) were affected by at least one
                                      27
                                                 unauthorized inquiry by Defendant. In addition, Plaintiff is a “consumer[s]”
                                      28

                                            CLASS ACTION COMPLAINT             PAGE 3              NEWSOM V. WELLS FARGO COMPANY
                                           Case 5:19-cv-00709-PA-MRW Document 1 Filed 04/18/19 Page 4 of 10 Page ID #:4



                                       1         as that term is defined by 15 U.S.C. § 1681a(c).
                                       2    15. Defendant is a Delaware corporation with its principal place of business in
                                       3         San Francisco, California. Because Defendant is a partnership, corporation,
                                       4         association, or other entity, it is therefore a "person" as that term is defined
                                       5         by 15 U.S.C. § 1681a(b).
                                       6    16. Plaintiff alleges Defendant is a credit furnisher subject to the FCRA because
                                       7         Defendant furnishes information to the credit reporting agencies and pulls
                                       8         credit reports.
                                       9    17. The cause of action herein pertains to Plaintiff’s “consumer report” as that
                                      10         term is defined by15 U.S.C § 1681(d), in that inaccurate representations of
                                      11         Plaintiff’s credit worthiness, credit standing, and credit capacity were made
                                      12         via written, oral, or other communication of information by a consumer
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13         credit reporting agency, which is used or is expected to be used, or collected
      HYDE & SWIGART, APC




                                                 in whole or in part, for the purposes of serving as a factor in establishing
        SAN DIEGO, CA 92108




                                      14
                                      15         Plaintiff’s eligibility for, among other things, credit to be used primarily for
                                      16         personal, family, household and employment purposes.
                                      17                                STATUTORY BACKGROUND
                                      18
                                            18. The FCRA is a consumer protection statute which regulates the activities of
                                      19
                                                 credit reporting agencies and users of credit reports, and which provides
                                      20
                                                 certain rights to consumers affected by use of the collected information about
                                      21
                                                 them.
                                      22
                                            19. Congress designed the FCRA to preserve the consumer’s right to privacy by
                                      23
                                                 safeguarding the confidentiality of the information maintained by the
                                      24
                                                 consumer reporting agencies. Congress stated in the opening section of the
                                      25
                                                 FCRA that “[t]here is a need to insure that consumer reporting agencies
                                      26
                                                 exercise their grave responsibilities with fairness, impartiality, and a respect
                                      27
                                                 for the consumer’s right to privacy.” 15 U.S.C. § 1681(a)(4).
                                      28

                                            CLASS ACTION COMPLAINT            PAGE 4             NEWSOM V. WELLS FARGO COMPANY
                                           Case 5:19-cv-00709-PA-MRW Document 1 Filed 04/18/19 Page 5 of 10 Page ID #:5



                                       1    20. Under the FCRA, the term “consumer report” means any written, oral, or
                                       2         other communication of any information by a consumer reporting agency
                                       3         bearing on a consumer’s creditworthiness, credit standing, credit capacity,
                                       4         character, general reputation, personal characteristics, or mode of living
                                       5         which is used or expected to be used or collected in whole or in part for the
                                       6         purpose of serving as a factor in the underwriting of credit transactions
                                       7         involving the consumer.
                                       8    21. Congress has chosen to protect the consumer’s right to privacy by prohibiting
                                       9         any release of consumer reports unless the release is for one of the
                                      10         permissible purposes listed in 15 U.S.C. § 1681b.
                                      11    22. 15 U.S.C. § 1681b(f) in turn provides “[a] person shall not use or obtain a
                                      12         consumer report for any purpose unless – (1) the consumer report is obtained
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13         for a purpose for which the consumer report is authorized to be furnished
      HYDE & SWIGART, APC




                                                 under this section.”
        SAN DIEGO, CA 92108




                                      14
                                      15    23. The permissible purposes listed in 1681b usually arise only in connection
                                      16         with transactions initiated by the consumer. See 15 U.S.C. § 1681b(a)(3)(A)-
                                      17         (F).
                                                                         FACTUAL ALLEGATIONS
                                      18
                                      19    24. At no point prior to or after June 8, 2016, did Plaintiff have an account with
                                      20         Defendant.
                                      21    25. At no point prior to or after June 8, 2016, did Plaintiff inquire about
                                      22         Defendant’s services.
                                      23    26. Nonetheless, on June 8, 2016, Defendant pulled Plaintiff’s Equifax credit
                                      24         report without a permissible purpose.
                                      25    27. Despite the fact that Plaintiff did not have an account with Defendant,
                                      26         Defendant submitted an unauthorized account review credit report inquiry to
                                      27         Equifax.
                                      28    28. Upon review of Plaintiff’s Equifax credit report dated April 28, 2017,

                                            CLASS ACTION COMPLAINT           PAGE 5             NEWSOM V. WELLS FARGO COMPANY
                                           Case 5:19-cv-00709-PA-MRW Document 1 Filed 04/18/19 Page 6 of 10 Page ID #:6



                                       1          Plaintiff discovered Defendant’s unauthorized credit inquiry.
                                       2    29. Defendant’s inquiry was unauthorized and illegal.
                                       3    30. Plaintiff did not seek out nor inquire about Defendant’s services or credit
                                       4          extensions. Therefore, inquiry was not promotional.
                                       5    31. Further, Plaintiff did not have an account with Defendant and thus, had no
                                       6          reason to pull Plaintiff’s credit report or collect on a debt.
                                       7    32. 15 U.S.C. § 1681b delineates the only permissible uses of, or access to,
                                       8          consumer reports.
                                       9    33. Defendant’s inquiry for Plaintiff’s consumer report information, without
                                      10          Plaintiff’s consent, falls outside the scope of any permissible use or access
                                      11          included in 15 U.S.C. § 1681b.
                                      12    34. Defendant accessed Plaintiff’s private and confidential information without
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13          Plaintiff’s consent or a permissible purpose. Much like trespassing on real
      HYDE & SWIGART, APC




                                                  property, an invasion of privacy may not cause monetary damages, but it is
        SAN DIEGO, CA 92108




                                      14
                                      15          an invasion none the less. Privacy is a long-protected right in the United
                                      16          States and Plaintiff has suffered concrete harm resulting from Defendant’s
                                      17          willful invasion of privacy.
                                      18                                  CLASS ACTION ALLEGATIONS
                                      19
                                            35. Plaintiff brings this action on behalf of herself and on behalf of all others
                                      20
                                                  similarly situated (the “Class”).
                                      21
                                            36.   Plaintiff represents, and is a member of the Class, consisting of:
                                      22
                                      23                     All persons with an address within the United States
                                      24                     whose consumer credit report was obtained by
                                                             Defendant within the past five (5) years from any of
                                      25                     the three major credit reporting agencies
                                      26                     (Transunion, Equifax, and Experian), where the
                                                             consumer did not have an account with Defendant.
                                      27
                                      28    37. Defendant and its employees or agents are excluded from the Class. Plaintiff
                                            CLASS ACTION COMPLAINT               PAGE 6              NEWSOM V. WELLS FARGO COMPANY
                                           Case 5:19-cv-00709-PA-MRW Document 1 Filed 04/18/19 Page 7 of 10 Page ID #:7



                                       1         does not know the number of members in the Class, but believe the Class
                                       2         members number in the hundreds, if not more. This matter should therefore
                                       3         be certified as a Class action to assist in the expeditious litigation of this
                                       4         matter.
                                       5    38. Plaintiff reserves the right to redefine the Class and to add subclasses as
                                       6         appropriate based on discovery and specific theories of liability.
                                       7    39. Plaintiff and members of the Class were harmed by the acts of Defendant in
                                       8         at least the following ways: Defendant, either directly or through its agents,
                                       9         engaged in illegal and deceptive practices, when it submitted an unauthorized
                                      10         consumer report inquiry under 15 U.S.C. § 1681 et seq. Plaintiff and the
                                      11         Class members were damaged thereby.
                                      12    40. This suit seeks only recovery of actual and statutory damages on behalf of
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13         the Class, and it expressly is not intended to request any recovery for
      HYDE & SWIGART, APC




                                                 personal injury and claims related thereto. Plaintiff reserves the right to
        SAN DIEGO, CA 92108




                                      14
                                      15         expand the Class definition to seek recovery on behalf of additional persons
                                      16         as warranted as facts are learned in further investigation and discovery.
                                      17    41. The joinder of the Class members is impractical and the disposition of their
                                      18         claims in the Class action will provide substantial benefits both to the parties
                                      19         and to the court. The Class can be identified through Defendant’s records or
                                      20         Defendant’s agents’ records.
                                      21    42. There is a well-defined community of interest in the questions of law and
                                      22         fact involved affecting the parties to be represented. The questions of law
                                      23         and fact to the Class predominate over questions which may affect individual
                                      24         Class members, including the following:
                                      25             a. Whether, within the five years prior to the filing of this Complaint,
                                      26                   Defendant or its agents submitted any consumer credit report
                                      27                   inquiries without the consent of members of the Class;
                                      28             b. Whether Plaintiff and the Class members were damaged thereby, and

                                            CLASS ACTION COMPLAINT            PAGE 7             NEWSOM V. WELLS FARGO COMPANY
                                           Case 5:19-cv-00709-PA-MRW Document 1 Filed 04/18/19 Page 8 of 10 Page ID #:8



                                       1                 the extent of damages for such violations;
                                       2             c. Whether Plaintiff and the Class members are entitled to statutory
                                       3                 damages as a result of Defendant’s conduct;
                                       4             d. Whether Plaintiff and the Class members are entitled to injunctive
                                       5                 relief;
                                       6             e. Whether Plaintiff and the Class members are entitled to an award of
                                       7                 reasonable attorneys’ fees and costs;
                                       8             f. Whether Plaintiff will fairly and adequately protect the interest of the
                                       9                 Class; and,
                                      10             g. Whether Plaintiff’s counsel will fairly and adequately protect the
                                      11                 interest of the Class.
                                      12    43. As a person that suffered an unauthorized consumer credit report inquiry by
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13         Defendant on her credit report(s), Plaintiff is asserting claims that are typical
      HYDE & SWIGART, APC




                                                 of the Class. Plaintiff will fairly and adequately represent and protect the
        SAN DIEGO, CA 92108




                                      14
                                      15         interest of the Class in that Plaintiff has no interests antagonistic to any
                                      16         member of the Class.
                                      17    44. Plaintiff and the members of the Class have all suffered irreparable harm as a
                                      18         result of the Defendant’s unlawful and wrongful conduct. Absent a class
                                      19         action, the Class will continue to face the potential for irreparable harm. In
                                      20         addition, these violations of law will be allowed to proceed without remedy
                                      21         and Defendant will likely continue such illegal conduct. Because of the size
                                      22         of the individual Class member’s claims, few, if any, Class members could
                                      23         afford to seek legal redress for the wrongs complained of herein.
                                      24    45. Plaintiff has retained counsel experienced in handling class action claims and
                                      25         claims involving violations of the FCRA.
                                      26    46. A class action is a superior method for the fair and efficient adjudication of
                                      27         this controversy. Class-wide damages are essential to induce Defendant to
                                      28         comply with state and federal law. The interest of Class members in

                                            CLASS ACTION COMPLAINT            PAGE 8              NEWSOM V. WELLS FARGO COMPANY
                                           Case 5:19-cv-00709-PA-MRW Document 1 Filed 04/18/19 Page 9 of 10 Page ID #:9



                                       1         individually controlling the prosecution of separate claims against Defendant
                                       2         is small because the maximum statutory damages in an individual action for
                                       3         FCRA violations are minimal. Management of these claims is likely to
                                       4         present significantly fewer difficulties than those presented in many class
                                       5         claims.
                                       6    47. Defendant has acted on grounds generally applicable to the Class, thereby
                                       7         making appropriate declaratory relief with respect to the Class as a whole.
                                       8                                FIRST CAUSE OF ACTION
                                       9                           THE FAIR CREDIT REPORTING ACT
                                                                    15 U.S.C. §§ 1681-1692X (FCRA)
                                      10
                                      11    48. Plaintiff incorporates by reference all of the above paragraphs of this
                                      12         Complaint as though fully stated herein.
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13    49. The foregoing acts and omissions constitute numerous and multiple violations
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14         of the FCRA.
                                      15    50. As a result of each and every negligent violation of the FCRA, Plaintiff is
                                      16         entitled to statutory damages, pursuant to 15 U.S.C. § 1681o(a)(1); and
                                      17         reasonable attorneys’ fees and costs pursuant to 15 U.S.C. § 1681o(a)(2),
                                      18         from Defendant.
                                      19    51. As a result of each and every willful violation of the FCRA, Plaintiff is
                                      20         entitled to statutory damages of not less than $100 and not more than $1,000
                                      21         and such amount as the court may allowed for all other class members,
                                      22         pursuant to 15 U.S.C. § 1681n(a)(1)(A); punitive damages as the court may
                                      23         allow, pursuant to 15 U.S.C. § 1681n(a)(2); and reasonable attorneys’ fees
                                      24         and costs pursuant to 15 U.S.C. § 1681n(a)(3) from Defendant.
                                      25    //
                                      26    //
                                      27    //
                                      28    //

                                            CLASS ACTION COMPLAINT           PAGE 9             NEWSOM V. WELLS FARGO COMPANY
                                       Case 5:19-cv-00709-PA-MRW Document 1 Filed 04/18/19 Page 10 of 10 Page ID #:10


                                                                          PRAYER FOR RELIEF
                                       1
                                       2   WHEREFORE, Plaintiff and the Class Members pray for judgment as follows:
                                       3            • Certifying the Class as requested herein;
                                       4            • Finding Plaintiff is the proper Class representative; and
                                       5            • Appointing Plaintiff’s Counsel as Class Counsel;
                                       6            • Special, general, compensatory and punitive damages;
                                       7            • An award of statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
                                       8            • An award of punitive damages as the Court may allow pursuant to 15
                                       9               U.S.C. § 1681n(a)(2);
                                      10            • An award of costs of litigation and reasonable attorney’s fees,
                                      11               pursuant to 15 U.S.C. § 1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1)
                                      12               against Defendant for each incident of negligent noncompliance of
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13               the FCRA; and,
      HYDE & SWIGART, APC




                                                    • Any other relief the Court may deem just and proper.
        SAN DIEGO, CA 92108




                                      14
                                      15                                     TRIAL BY JURY
                                      16
                                           57. Pursuant to the Seventh Amendment to the Constitution of the United States
                                      17
                                               of America, Plaintiff is entitled to, and demands, a trial by jury.
                                      18
                                      19
                                      20
                                           Dated: April 18, 2019                         Hyde & Swigart, APC
                                      21
                                                                                      By: s/ Joshua B. Swigart
                                      22
                                                                                          Joshua B. Swigart, Esq.
                                      23                                                  josh@westcoastlitigation.com
                                                                                          Attorneys for Plaintiff
                                      24
                                      25
                                      26
                                      27
                                      28

                                           CLASS ACTION COMPLAINT           PAGE 10             NEWSOM V. WELLS FARGO COMPANY
